OPINION AND ORDER

Movant, James M. Frazer, has moved this Court to enter an order suspending his license to practice law for a period of sixty days consecutive to the suspension now in effect.
In an order of this Court, entered September 29, 1994, Kentucky Bar Association v. James M. Frazer, Ky., 883 S.W.2d 878 (1994), movant was suspended from the practice of law for a period of six months. The original suspension arose from a finding of the Board of Governors that movant was guilty of four counts of failure to communicate with clients, making misrepresentations of fact, and lacking diligence in representation of two other clients. We found that movant displayed a pattern of neglect, failure to communicate with clients and misrepresentation.
Two additional cases are currently pending against movant. In one case, movant has been charged by the Inquiry Tribunal with violating SCR 3.130-1.3 by failing to respond to discovery requests, violating SCR 3.130-8.3 by falsely telling his client that a deposition had been taken in her case, and violating SCR 3.130-1.4 in failing to inform a client of the dismissal of her action.
The Inquiry Tribunal has also authorized, but not yet issued, a charge of failing to meet court imposed deadlines and failing to keep his client informed as required by SCR 3.130-1.3 and 1.4. His lack of diligence resulted in dismissal of the case, which was unaffected by attempts at revival in accord with CR 52 and 59.
Movant admits all misconduct alleged by the Inquiry Tribunal and seeks to terminate further proceedings in the two cases described above, as the conduct was part of a pattern of neglect, misrepresentation and failure to communicate adequately with his clients which resulted in the previous suspension. The Kentucky Bar Association does not object to the motion.
IT IS THEREFORE ORDERED:
1. That the movant, James M. Frazer, be, and he is hereby, suspended from the practice of law in Kentucky for a period of sixty (60) days to run consecutive to the six (6) months suspension ordered on September 29, 1994, and until such further time as he is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
2. Any application for reinstatement filed by the movant shall be governed by SCR 3.510, reinstatement in cases of disciplinary suspension, or any subsequent amendment to SCR 3.510. The disciplinary proceedings represented by Kentucky Bar Association, *608File No. 3662 and File No. 4070, shall be terminated with the costs to be paid by the movant in accordance with SCR 3.450(1) and 3.480(3).
3. Movant shall .comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall promptly return all active files to his clients.
4. Movant shall pay the costs of this proceeding in the amount of $20.11.
All concur.
/s/ Robert F. Stephens
Chief Justice